Citation Nr: 0006824	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (Supp. 
1998) for L2-3 herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to March 
1967.  

The VA Regional Office (RO) denied the veteran VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for L2-3 
herniated nucleus pulposus in December 1997, and the veteran 
appealed.  He presented testimony during a hearing which was 
held at the RO in January 1998.


FINDINGS OF FACT

1.  The veteran fell as a result of VA hospitalization when 
he slipped on water that was on the floor near a hospital 
water fountain on September 8, 1997.

2.  As a result of the fall during VA hospitalization, the 
veteran incurred a herniated nucleus pulposus at L2-3.


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for L2-3 herniated nucleus pulposus have 
been met.  38 U.S.C.A. §§ 1151, 5107(b) (West Supp. 1998); 
38 C.F.R. §§ 3.102, 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 based on his 
contention that he slipped and fell on September 8, 1997 in a 
VA hospital ward.  The event, he states, occurred during his 
VA hospitalization, which commenced on September 8, 1997, to 
have a sleep apnea study conducted.

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law and 
regulations; and then render an analysis of the claim.  

Factual background

VA and private medical records predating August 1997 show 
that over the years, the veteran had had multiple spine 
surgeries, and that he had cervical spine and lower lumbar 
and lumbosacral spine disability.  There is evidence which 
indicates that he had disability in the in the lumbosacral 
spine at L3-4 and more distally.  Additionally, the veteran 
had bone spurs at the L2-3 and L3-4 level, by X-ray.  A 
November 1987 private medical record notes that X-rays showed 
some evidence of diseased discs at the L4-S1 level, 
significantly narrowed L4-5 and L5-S1 disc spaces, and bone 
spurs at L2-3 and L3-4 suggestive of more proximal disc 
disease.

A September 8, 1997 VA medical certificate indicates that the 
veteran was seen at 07:55.  He did not complain of back pain.  
He was being seen for medication refills for his right knee 
and degenerative joint disease of his neck.  He reported that 
he was using Tylenol.  A physical examination was conducted.  
Knee and cervical spine problems were diagnosed, but a lumbar 
spine problem was not, and medication was refilled in light 
of the problems diagnosed.  

A September 8, 1997 nurse's note states that the veteran was 
to be admitted to the ambulatory medicine unit to rule out 
sleep apnea.  A September 8, 1997 VA abbreviated medical 
record indicates that the veteran was admitted to the 
hospital that day for a sleep apnea test which was to occur 
overnight.  No back complaints were noted as the cause of 
admission.

A detailed September 9, 1997 rehabilitation clinic medical 
record states that the veteran had a prior medical history of 
back surgeries times five, with a fusion in 


1976, and that he had been pain free since then.  The night 
before the rehabilitation clinic note was written, the 
veteran was in the hospital for an overnight sleep apnea 
study, and he slipped on water.  He landed on his buttocks, 
with his legs going in different directions.  He complained 
of low back pain with numbness in his right buttock to his 
foot.  Clinically, he had some decreased lower extremity 
strength due to the injury causing increased pain in his 
back, and he was unable to walk on his heels and toes due to 
pain.  The assessment was acute low back pain.  After some 
manipulation techniques were performed by a doctor, the 
radiation of pain and numbness in the right lower extremity 
resolved, but mild low back pain persisted.  

A 17:40 September 9, 1997 VA nurse's note indicates that the 
veteran's chief complaint was sleep apnea, and that he also 
had back pain due to a fall which, it was stated, had 
occurred 24 hours prior to admission.

An October 1997 VA medical record states that the veteran was 
being followed up after sustaining acute back pain.  The 
veteran had had an MRI that day which revealed an L2-3 
herniated lateral disc which was apparently new.  It was 
noted that previously documented pathology had been far below 
this at the L3-4 and L4-5 level.  Conservative measures for 
an acute herniated nucleus pulposus were outlined to the 
veteran, and he was given medication for the severe pain that 
he was still experiencing.  

A November 1997 VA medical record states that the veteran had 
had problems with low back pain following a fall in September 
1997.

During a hearing which was held at the RO in January 1998, 
the veteran testified that he did not injure his back on the 
day prior to his September 8, 1997 VA hospitalization, and 
that he had not had any major problems with his back since 
his surgery in 1976.  He further testified that on the 
evening of September 8, 1997, at about 18:00 or 18:30, he was 
going to the television lounge at the VA hospital when he 
slipped on water which he did not see and which was on the 
floor by a water fountain in the hallway on the way to the 
lounge.  This caused him to fall on the floor and to have a 
"real sharp pain" in his back.  At that point, he went to 
the nursing desk and reported what occurred.  They in turn 
reported it to housekeeping.  About a half hour later, two 
men from housekeeping came up, mopped up the floor, and put a 
CAUTION cone there.  He was seen for back pain the next 
morning.  About a week later, he saw an orthopedic surgeon 
who scheduled an MRI.  In November 1997, he received his MRI 
and found out that he had a herniated disc totally separate 
from the back disability which existed before the 
hospitalization.  

The sum and substance of February and March 1998 statements 
from the veteran was that the September 1997 nursing note 
saying that he had fallen 24 hours prior to his VA hospital 
admission was incorrect.  

Applicable Law and Regulations

Well Grounded Claims

The threshold question which must be resolved with regard to 
a claim is whether the claimant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of pertinent causation is not sufficient; the 
claimant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing service connection 
claims , as follows: (1) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; (2) medical evidence of a current disability; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460 (1999).  

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, disability 
resulting from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care.  See also 38 
C.F.R. § 3.358 (1999).

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Preliminarily, the Board determines that the claim is well 
grounded.  There is competent medical evidence of record of a 
current L2-3 herniated nucleus pulposus disability, as well 
as of a nexus between it and the injury which has been 
alleged to have occurred during VA examination in September 
1997.  Additionally, there is competent lay evidence of the 
injury occurring during the hospitalization on September 8, 
1997.  Lay persons are competent to testify as to events 
which are within their sensibilities and which do not require 
medical expertise to understand.  Caluza v. Brown, 7 Vet. 
App. 498, 535 (1995).  

Since the claim is well grounded, the Board must determine 
whether VA has fulfilled its duty to assist the veteran as 
specified in 38 U.S.C.A. § 5107(a).  The Board concludes that 
it has.  All evidence which is necessary for a fair and 
impartial determination of the claim is of record.  The 
veteran's VA hospital records have been associated with his 
claims folder as have been reviewed and described in 
pertinent detail above.  Accordingly, the claim may be 
addressed on its merits.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The facts and the law in this case present three main 
questions, the first being when (or whether) the injury 
occurred, the second being whether additional disability 
resulted from such fall and injury and the third being 
whether 38 U.S.C.A. § 1151 permits recovery in this slip and 
fall situation.  The Board must give reasons and bases for 
its conclusions.  38 U.S.C.A. § 7104(d)(1); Sammarco v. 
Derwinski, 1 Vet. App. 111, 112-14 (1991); Gilbert, 1 Vet. 
App. at 56-57.  

In the Board's judgment, after a review of all of the 
evidence, the injury in question occurred during the evening 
of September 8, 1997 at about 18:00 or 18:30.  At the time of 
his admission for a sleep apnea test, he admitted to having 
orthopedic problems, namely his right knee and his cervical 
spine, but not a lumbar spine problem.  Significantly, there 
were no reported pertinent back complaints or clinical 
findings on hospital admission.  No complaints or physical 
signs of back impairment were noted to be present at the time 
of the pre-18:00 medication requests or at the time of any of 
the other preceding evaluation points during the 
hospitalization.

Next, all but one of the hospitalization records are 
consistent with the veteran's sworn testimony and his unsworn 
February and March 1998 statements to the effect that he 
injured his back on the evening of September 8 in a fall due 
to water on the hospital floor .  All but one of the 
hospitalization records support the conclusion that the 
injury occurred in this manner during the hospitalization.  
These include, particularly, the September 9, 1997 detailed 
rehabilitation clinic report.  The rehabilitation clinic 
health care provider made a detailed report that indicated 
that the veteran had been injured the night before.  
Moreover, history, complaints, and clinical findings 
reflecting acute low back pain which were recorded at the 
time of the rehabilitation clinic evaluation were not 
reported earlier during hospitalization than the alleged 
injury.  

The only evidence supporting an injury before hospitalization 
is an evening September 9, 1997 nurse's note.  The note 
reveals no foundation for the information it provided, is 
uncorroborated elsewhere, is not consistent with the other 
evidence, and contains a proven error in stating that the 
veteran had been taking Tylenol #3 for back pain the day 
before hospitalization.  The evidence shows that the veteran 
was using plain Tylenol on being hospitalized and that plain 
Tylenol was what he continued to use before the fall on the 
8th, and that it continued to be used after this erroneous 
nurse's note.  The evidence also shows that the plain Tylenol 
that was being used prior to the fall was being used for the 
right knee and cervical spine, and not for the lumbar spine.

Overall, the veteran's story about not having a back injury 
before the hospital admission is credible and is corroborated 
by the evidence.  In light of the above circumstances, the 
Board's conclusion is that the injury in question occurred on 
September 8, 1997 at about 18:00 or 18:30, as the veteran has 
asserted.  

The next question is whether the injury in question caused 
the L2-3 herniated nucleus pulposus.  

The circumstantial evidence supports and corroborates the 
October 1997 VA medical opinion indicating that the veteran's 
L2-3 herniated nucleus pulposus was probably new.  Although 
it is clear that before the September 1997 hospitalization 
the veteran had low back problems, these were reportedly at 
the L4-5 and L5-S1 levels.  After the September 1997 
hospitalization, the veteran was reported to have had a 
recent onset of acute back pain which coincided with his 
injury during hospitalization, and an MRI showed a L2-3 
herniated nucleus pulposus.

The evidence of record further reflects very little low back 
treatment for many years, until after the September 8, 1997 
injury.  The VA physician in October 1997, after reviewing 
the MRI and noting that there was sudden back pain, indicated 
that the prior back problems were lower down in the lumbar 
spine, and that the herniated lateral disc at L2-3 was new.   

Based upon the entirety of the evidence of record, it appears 
that the veteran sustained his L2-3 herniated nucleus 
pulposus at the time of the September 8, 1997 injury.  The 
Board places particular weight of probative value on the 
statement of the VA physician in October 1997, who  felt that 
the recent injury had caused the L2-3 herniated nucleus 
pulposus.  

Finally, the Board must determine whether the slip and fall 
situation which occurred during the September 1997 
hospitalization and the resulting disability is the type of 
situation for which VA compensation benefits are contemplated 
by 38 U.S.C.A. § 1151.  In other words, are benefits under 
38 U.S.C.A. § 1151 limited to the results of VA medical 
examination and treatment, or may injuries which occur during 
VA hospitalization but are not associated with hospital 
treatment, such as the veteran's in this case, be 
compensated?

Research of United States Court of Appeals for Veterans 
Claims [the Court] decisions which pertain to slip and fall 
situations revealed Sweitzer v. Brown, 5 Vet. App. 503 
(1993).  In Sweitzer, the Court affirmed the Board's decision 
denying § 1151 benefits for a veteran who had claimed that 
while he was waiting for a VA examination, he went for a walk 
and ended up reading a bulletin board at the intersection of 
two corridors.  While the claimant in Sweitzer was squatting 
down to look more closely at an advertisement for an 
automobile, an unidentified patient in a motorized wheelchair 
rounded the corner, struck the claimant in Sweitzer in the 
lower torso, and knocked him to the ground.  The Court in 
Sweitzer held that § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not 
also for disability sustained while waiting for an 
examination.  

However, a later VA Office of General Counsel Precedent 
Opinion, VAOPGCPREC 7-97 (Jan. 1, 1997) [the Opinion], is 
instructive in this regard.  The Opinion indicates that there 
are some analogies between VA's concept of 'resulting from 
hospitalization' and workman's compensation law, including in 
the latter's concept of 'arising out of and in the course of 
employment'.  It notes that caselaw on the latter concept 
provides a general framework for determining whether injuries 
arose as the result of hospitalization.  

The Opinion states that if the circumstances or conditions of 
hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization.  It states that in making this 
determination, it is necessary to identify, to the extent 
possible, the specific cause of the incident causing the 
injury, and to determine whether that cause is attributable 
to the circumstances or conditions of the hospitalization.  
The Opinion states that if the hospitalization creates a zone 
of danger out of which the injury arose, there would be a 
basis for concluding that the hospitalization caused the 
injury.  

The Opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization.  However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.  

The Opinion cites some examples.  It states that if the fall 
was caused by some unique feature of the hospital premises, 
such as an unusually steep staircase, poor lighting 
conditions, or other unique features of the stairwell, the 
hospitalization would have created the "zone of special 
danger" out of which the injuries arose.  It further states 
that similarly, if the fall was precipitated when the 
claimant tripped over some object left on or near the stairs, 
or slipped on water, grease, or other foreign matter, it 
might reasonably be concluded that the ensuing injuries 
resulted from the hospitalization.  VAOPGCPREC 7-97 at 10.  

Last, in pertinent part, the Opinion instructs that in 
determining whether the injuries suffered in a fall are the 
result of hospitalization, it is necessary for the factfinder 
to determine the cause or risks which precipitated the fall 
and the injuries, and then to determine whether those risks 
arose from the claimant or from the conditions or 
circumstances of hospitalization.  For the purpose of 
38 U.S.C.A. § 1151, it further stated, when the cause of the 
fall during VA hospitalization cannot be determined, the 
benefit of the doubt doctrine at 38 U.S.C.A. § 5107(b) may 
militate in favor of a conclusion that the fall was 
attributable to the circumstances or conditions of 
hospitalization.  

The Board is bound by VA Office of General Counsel Precedent 
Opinions.  38 U.S.C.A. § 7104.  

Turning to the facts and the analysis of them in light of the 
law, here, it is obvious that there was water on the hospital 
floor when the veteran was walking down the hall, as 
reflected by the evidence.  It is also obvious that he fell.  
He states, furthermore -- and there is no contradictory 
evidence -- that he did not see the water on the floor before 
he slipped on it.  Certainly he did not put the water on the 
floor, so the risk was not a personal one.  It is reasonable 
that the veteran may not have seen the water lying on the 
floor.  There is no evidence that his not seeing the water 
was due to his own inadvertence.  

Moreover, it is the hospital's responsibility to prevent 
zones of special danger from existing.  The facts of the case 
do not indicate how much water was on the floor or how long 
the water was on the floor before the veteran slipped on it, 
or how it got there, but the veteran was not at fault for 
slipping.  If the veteran's testimony that it took 
housekeeping about a half hour to come and mop up the water 
after he informed the nursing desk about it is true -- and 
there is no evidence to the contrary on this point -- this 
delay in cleaning up what was then a known zone of danger 
speaks of negligence after the fact and raises the suggestion 
that there might have been negligence on the part of hospital 
personnel in failing to have the water cleaned up before the 
veteran fell, and that such negligence might have been the 
proximate cause of the fall.  

In light of the above, the hospitalization will be considered 
to be the cause or risk which precipitated the fall.  The 
only specific evidence on point is the veteran's statements 
to the effect that he slipped on water in the hallway of the 
hospital which he was unable to see.  In the absence of any 
other explanation for the fall, the Board will accept the 
veteran's explanation.  Further, the presence of water in a 
hospital hallway, unmarked by signage at that point, arguably 
constituted carelessness, negligence or similar fault on the 
part of VA.  See 38 C.F.R. § 3.358 (1999).  As noted in the 
Opinion, under circumstances such as these, the benefit of 
the doubt rule should be applied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In conclusion, for the reasons and bases expressed above, 
because the evidence shows an injury as a result of VA 
hospitalization which caused the current L2-3 herniated 
nucleus pulposus, compensation benefits pursuant to 
38 U.S.C.A. § 1151 for L2-3 herniated nucleus pulposus will 
be granted.  


ORDER

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for L2-3 herniated nucleus pulposus is 
granted.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  See, in general, Caluza v. Brown, 7 Vet. App. 498 (1995).

